In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                                    No. 07-19-00300-CR


                        WESLEE JOEL BOLTON, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 100th District Court
                                    Hall County, Texas
                  Trial Court No. 3970, Honorable Stuart Messer, Presiding

                                  September 13, 2019
                            MEMORANDUM OPINION
                     Before CAMPBELL and PIRTLE and PARKER, JJ.


      Pursuant to a plea bargain agreement, appellant Weslee Joel Bolton was placed

on deferred adjudication community supervision for a period of six years for the offense

of obstruction or retaliation.1 Appellant has filed a notice of appeal, proceeding pro se,

from the order of deferred adjudication. We dismiss the appeal for want of jurisdiction

and because appellant has waived the right of appeal.


      The timely filing of a written notice of appeal is a jurisdictional prerequisite to

hearing an appeal. Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). In a


      1   TEX. PENAL CODE ANN. § 36.06 (West 2016).
criminal case, the notice of appeal must be filed within thirty days after sentence is

imposed or within ninety days after sentence is imposed if the defendant timely files a

motion for new trial. TEX. R. APP. P. 26.2(a). If a notice of appeal is not timely filed, we

have no option but to dismiss the appeal for want of jurisdiction. Castillo, 369 S.W.3d at

198.


       The trial court signed the order of deferred adjudication on February 22, 2019.

Because no motion for new trial was filed, a notice of appeal was due within thirty days,

by March 25, 2019. TEX. R. APP. P. 26.2(a), 4.1(a). Appellant did not file a notice of

appeal until August 16, 2019. Accordingly, his untimely filed notice of appeal prevents

this court from acquiring jurisdiction over the appeal.


       Furthermore, the trial court’s certification of appellant’s right of appeal certifies that

appellant has waived the right of appeal. We are required by Rule of Appellate Procedure

25.2(d) to dismiss an appeal “if a certification that shows the defendant has the right of

appeal has not been made part of the record.”


       By letter of August 26, 2019, we notified appellant of the consequences of his late

notice of appeal and the trial court’s certification and invited him to show other grounds

for continuing the appeal. Appellant filed a response but did not demonstrate grounds for

continuing the appeal.


       Accordingly, we dismiss the appeal for want of jurisdiction and based on the trial

court’s certification.


                                                           Per Curiam


Do not publish.

                                               2